Case 1:15-cr-00186-JPH-MJD Document 59 Filed 12/07/20 Page 1 of 3 PageID #: 218




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )     No. 1:15-cr-00186-JPH-MJD
                                                      )
JOSEPH MCCARRELL,                                     ) -01
                                                      )
                              Defendant.              )

                                             ORDER

                                                 I.

       Defendant filed a pro se motion that the Court construed as a Motion for Compassionate

Release under Section 603 of the First Step Act of 2018. Dkt. 53. Counsel has appeared on behalf

of Defendant, and the case has been stayed pending counsel's review and analysis of Defendant’s

eligibility for compassionate release pursuant to the First Step Act of 2018. Dkts. 56, 57.

       The Court has ordered that "[p]roceedings will resume, and the stay will be lifted, when

counsel files an Amended Motion for Compassionate Release on the Defendant’s behalf or adopts

Defendant’s previously-filed Motion (by notifying the Court and filing a motion to lift the stay), a

Stipulation to Reduction of Sentence is filed, or the Court grants counsel’s motion to withdraw

from the Defendant’s case." Dkt. 56. The Court notifies the parties that, if one of these events has

not occurred by January 4, 2021, the Court will lift the stay and enter a briefing order. The Court

will extend the stay only upon motion from Defendant's counsel that is supported by good cause.

                                                II.

       Requests for compassionate release are governed by 18 U.S.C. § 3582(c)(1)(A)(i). That

section prevents a court from modifying a sentence until "after the defendant has fully exhausted
Case 1:15-cr-00186-JPH-MJD Document 59 Filed 12/07/20 Page 2 of 3 PageID #: 219




all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier." This Court has held that the exhaustion requirement is

not jurisdictional and can be waived by the government but that the Court cannot waive it over the

government's objection. See United States v. Cox, No. 4:18-cr-17-TWP-VTW-1, 2020 WL

1923220, at *3 (S.D. Ind. Apr. 21, 2020); United States v. Jackson, No. 2:15-cr-00013-JMS-

CMM-1, Dkt. 137 (S.D. Ind. Apr. 28, 2020). Accordingly, any Amended Motion for

Compassionate Release or motion to lift stay and adoption of Defendant’s previously-filed Motion

filed consistent with Part I of this Order must be supported by evidence that Defendant has

exhausted administrative remedies or that 30 days have passed since the Warden received

Defendant's request for compassionate release (such as a document showing the warden's receipt

of the request, a denial from the warden, or a declaration under penalty of perjury stating when

Defendant made the request for compassionate release, the contents of the request, and how it was

transmitted to the warden). Alternatively, Defendant's counsel may confer with the United States

and submit a statement certifying that the United States agrees that Defendant has exhausted

administrative remedies or that the United States will waive the exhaustion requirement in this

case.

SO ORDERED.

Date: 12/7/2020




                                                2
Case 1:15-cr-00186-JPH-MJD Document 59 Filed 12/07/20 Page 3 of 3 PageID #: 220




Distribution:

All Electronically Registered Counsel




                                        3
